DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 03/12/2021.


Double Patenting
The provisional nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 4 and 8 are rejected on the ground of  provisional nonstatutory double patenting as being unpatentable over claims 1,4-5 and 8 of co-pending 16/893,709 in view of Smith US 2019/0036543 in view of Leclercq US 2012/0079279.
	Although the claims at issue are not identical, they are not patentably distinct from each other because, as per claims 1,4-5 and 8 of co-pending 16/893,709 does not explicitly disclose protected against an attack from a quantum computer; second-encrypting, sending the second-encrypted data to a receiving system ( instant application,claim 1 and claim 3).  
 	However, Smith discloses protected against an attack from a quantum computer ( 0029, a large external codec dictionary as an encryption key is that the number of possible keys in the respective key space is much greater than that of current encryption methods such as AES and RSA, which suggests stronger protection against quantum computer brute force key attack). 
 	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified co-pending application to incorporate the teachings of Smith and provide data compression and data encryption and particularly to the field of the security of data transmitted in electronic form(par 0001).
   The combination does not explicitly disclose second-encrypting, sending the second-encrypted data to a receiving system.  
 	However, second-encrypting (par 0037  second encryption engine RSA 413), sending the second-encrypted data to a receiving system (par 0037 The encryption engine AES generates a first encryption key 412 that is provided to a second encryption engine RSA 413, i.e. asymmetric key  and  second encryption engine RSA 413 may be one of the on-chip hardware accelerators of the device and performs an RSA algorithm that specifies a public key and a private key.), the first-encrypted data (fig.4, par 0037 The encryption engine AES generates a first encryption key 412  ); and 
sending the second-encrypted data (fig.4, par 0037   Second encryption engine RSA 413 generates a second encryption key 422 using a device vendor public key 420, i.e. the second-encrypted data. Second encryption key 422 and seed 410 are then transmitted to a remote recipient 450 through a network communication link to..) a receiving system (par 0037 a remote recipient 450). 

 	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified co-pending application to incorporate the teachings of Smith to incorporate the teaching of Leclercq and provide generating encryption keys and securely communicating them to a remote recipient(par 0013).


Instant applications 17/199892
Co-pending Application 16/893709
1. A method of encrypting data, the method comprising: 

first-encrypting, via a processor of a sending system using instructions from an encryption engine, data such that the first-encrypted data is protected against an attack from a quantum computer; second-encrypting, at the sending system via another encryption engine using an asymmetric key, the first-encrypted data; and 
sending the second-encrypted data to a receiving system.  

2. The method of claim 1, wherein the data is a symmetric session key, wherein the encryption engine is a code-based encryption scheme based on binary irreducible Goppa code in which a support set comprises rational functions with a degree of a denominator not greater than a degree of a Goppa polynomial, and wherein the other encryption engine is an RSA-based system or an elliptic-curve cryptographic system.  

3. A method of decrypting data, the method comprising: first-decrypting, at a receiving system via an encryption engine using an asymmetric key, received data, the received data being previously encrypted to protect against an in-transit adversarial attack by a quantum computer; second-decrypting, via a processor of the receiving system using instructions from another encryption engine, the first-decrypted data; and upon decrypting other data using the second-decrypted data, consuming the other data.  

4. The method of claim 3, wherein the second-decrypted data is a symmetric session key, wherein the encryption engine is an RSA-based system or an elliptic-curve cryptographic system, and wherein the other encryption engine is a code-based encryption scheme based on binary irreducible Goppa code in which a support set comprises rational functions with a degree of a denominator not greater than a degree of a Goppa polynomial.  

1. A method of encrypting data comprising the steps of: 
encrypting data at a sending system with a symmetric key of a first encryption engine; 
sending the encrypted data to a receiving system; 





creating a public/private key pair utilizing a second encryption engine; and encrypting the symmetric key with the public key of the public/private key pair.



4. The method of claim 1 wherein the second encryption engine uses a code-based encryption scheme based on binary irreducible Goppa code in which locator polynomials for a support set L have degree not greater than r, where r is the maximum degree of the denominator of a rational function over F.sub.2.sub.m[x] and wherein the encrypted, decrypted, signed, and verified data is protected against attack from a quantum computer.








5. A method of encrypting data comprising the steps of: encrypting data at a sending system with a first symmetric key of a first encryption engine; sending the encrypted data to a receiving system; decrypting the encrypted data at the receiving system with the first symmetric key: encrypting the decrypted data at the receiving system with a second symmetric encryption key of the first encryption engine; creating a public/private key pair utilizing a second encryption engine; and encrypting the second symmetric encryption key with the public key of the public/private key pair.








8. The method of claim 5 wherein the second encryption engine uses a code-based encryption scheme based on binary irreducible Goppa code in which locator polynomials for a support set L have degree not greater than r, where r is the maximum degree of the denominator of a rational function over F.sub.2.sub.m[x] and wherein the encrypted, decrypted, signed, and verified data is protected against attack from a quantum computer.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	As per claim 1, this clam recites the phase “ the first-encrypted data” in line 3,  and the second-encrypted data in line 5, There is insufficient antecedent basis for this limitation in the claim.
 	As per claim 2. This claim is rejected based on the same rational set forth the claim 1.
 	  As per claim 3, this clam recites the phase “the first-decrypted data” in line 5 and the second-decrypted data in line 6, There is insufficient antecedent basis for this limitation in the claim.
 	As per claim 4. This claim is rejected based on the same rational set forth the claim 3.
  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Leclercq US 2012/0079279 in view of Smith US 2019/0036543.

 	As per claim 1, Leclercq discloses a method of encrypting data, the method comprising: 
 	first-encrypting (fig.4, AES encryption), via a processor of a sending system (0037,  a process 400 ) using instructions from an encryption engine ( par 0037 an encryption engine AES ), data  ( par 0037 The encryption engine AES generates a first encryption key 412 )such that the first-encrypted data is protected(par 0029  ); 
 	second-encrypting (par 0037  second encryption engine RSA 413), at the sending system ( fig.4,  0037, a process 400) via another encryption engine using an asymmetric key (par 0037 The encryption engine AES generates a first encryption key 412 that is provided to a second encryption engine RSA 413, i.e. asymmetric key  and  second encryption engine RSA 413 may be one of the on-chip hardware accelerators of the device and performs an RSA algorithm that specifies a public key and a private key.), the first-encrypted data (fig.4, par 0037 The encryption engine AES generates a first encryption key 412  ); and 
sending the second-encrypted data (fig.4, par 0037   Second encryption engine RSA 413 generates a second encryption key 422 using a device vendor public key 420, i.e. the second-encrypted data. Second encryption key 422 and seed 410 are then transmitted to a remote recipient 450 through a network communication link to..) a receiving system (par 0037 a remote recipient 450). 
 
  Leclercq does not disclose an encryption engine is protected against an attack from a quantum computer.
 However, Smith discloses an encryption engine is protected against an attack from a quantum computer (0029, a large external codec dictionary as an encryption key is that the number of possible keys in the respective key space is much greater than that of current encryption methods such as AES and RSA, which suggests stronger protection against quantum computer brute force key attack).

 	 Leclercq and Smith are both considered to be analogous to the claimed invention because they are in the same field of encryption system. 
 	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leclercq to incorporate the teachings of Smith and provide data compression and data encryption and particularly to the field of the security of data transmitted in electronic form(par 0001).
 	Doing so would use a large external codec dictionary as an encryption key is that the number of possible keys in the respective key space is much greater than that of current encryption methods such as AES and RSA, thereby suggests stronger protection against quantum computer brute force key attack( par 0029).


 	As per claim 3, Leclercq discloses a method of decrypting data, the method comprising: 
 	first-decrypting ( par 0041 The decryption process), at a receiving system via an encryption engine ( fig.4, numeral 413, RSA engine ) using an asymmetric key ( fig.4, Sw_encryption key is encrypted with the CAS_vendoor Public key as an asymmetric key ), received data ( par 0041 stored firmware/ encrypted SW, output of 422,  is received in an encrypted form ), the received data being previously encrypted to protect ( par 0041 encrypted SW, output of 422,  is received in an encrypted form); 
 	second-decrypting (par 0041 decipher the encrypted software 630 at step S625 ), via a processor of the receiving system using instructions from another encryption engine, the first-decrypted data ( par 0041 The thus generated software encryption key 670 at step S620 is then used to decipher the encrypted software 630 at step S625.); and 
 	upon decrypting other data using the second-decrypted data, consuming the other data ( par 0041 The thus generated software encryption key 670 at step S620 is then used to decipher the encrypted software 630 at step S625. Output of S625 is clear text firmware, i.e. other data).  

 	  Leclercq does not disclose an encryption engine is against an in-transit adversarial attack by a quantum computer.

	 However, Smith discloses an encryption engine is against an in-transit adversarial attack by a quantum computer (0029, a large external codec dictionary as an encryption key is that the number of possible keys in the respective key space is much greater than that of current encryption methods such as AES and RSA, which suggests stronger protection against quantum computer brute force key attack).

 	Leclercq and Smith are both considered to be analogous to the claimed invention because they are in the same field of encryption system. 
 	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leclercq to incorporate the teachings of Smith and provide data compression and data encryption and particularly to the field of the security of data transmitted in electronic form(par 0001).
 	Doing so would use a large external codec dictionary as an encryption key is that the number of possible keys in the respective key space is much greater than that of current encryption methods such as AES and RSA, thereby suggests stronger protection against quantum computer brute force key attack( par 0029).




Claim(s) 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Leclercq US 2012/0079279 in view of Smith US 2019/0036543 in view of Pisek et al US 2016/0013931.

 	As per claim 2, Leclercq in view of Smith discloses the method of claim 1, Leclereq discloses wherein the other encryption engine is an RSA-based system or an elliptic-curve cryptographic system ( par 0037 The encryption engine AES generates a first encryption key 412 that is provided to a second encryption engine RSA 413, i.e. asymmetric key  and  second encryption engine RSA 413 may be one of the on-chip hardware accelerators of the device and performs an RSA algorithm that specifies a public key and a private key).  

 	The combination fails to disclose wherein the data is a symmetric session key, wherein the encryption engine is a code-based encryption scheme based on binary irreducible Goppa code in which a support set comprises rational functions with a degree of a denominator not greater than a degree of a Goppa polynomial. 
 	However, Pisek discloses wherein the data is a symmetric session key ( par 0098 ciphertext 805 are sent as secret key, i.e. a symmetric session key,  using secured key exchange and par 0100 receive the JSALC cyrptcoded/ Goppa code, data, as well, as the puncturing pattern can be kept secret ), wherein the encryption engine is a code-based encryption scheme based on binary irreducible Goppa code in which a support set comprises rational functions with a degree of a denominator not greater than a degree of a Goppa polynomial (par 0072 a public key cryptosystem by algebraic codes utilizing the same hardware used for error correction for security. All users in the system of REF8 share a set of common security parameters: n, k, t wherein there exist a binary irreducible Goppa code of length n=2.sup.m, i.e. not greater than…. for each irreducible polynomial, i.e. Goppa Polynomial..,  of degree t over GF(2′), wherein the dimension corresponds to a relationship k≧n−mt, and wherein the set of common security parameters are capable of correcting any pattern of t errors or less with rate R=k/n and Applicant admitted on par 0014 discloses From coding theory it is well-known that). 
 	Leclercq and Smith and Pisek are both considered to be analogous to the claimed invention because they are in the same field of encryption system. 
 	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leclercq to incorporate the teachings of Smith to incorporate the teaching of Pisek and provide a public key cryptosystem by algebraic codes utilizing the same hardware used for error correction for security. All users in the system of REF8 share a set of common security parameters: n, k, t wherein there exist a binary irreducible Goppa code of length n=2.sup.m, i.e. not greater than…. for each irreducible polynomial, i.e. Goppa Polynomial..,  of degree t over GF(2′) ( par 0072). 
 	Doing so would common security parameters are capable of correcting any pattern of errors or less with rate, thereby the encryption key is transferred between the transmitter  and receiver with minimum lose parameters of the encryption key over a secure channel.

 	As per claim 4, Leclercq in view of Smith discloses the method of claim 3,  Leclercq discloses  wherein the encryption engine is an RSA-based system or an elliptic-curve cryptographic system (par 0037 The encryption engine AES generates a first encryption key 412 that is provided to a second encryption engine RSA 413, i.e. asymmetric key  and  second encryption engine RSA 413 may be one of the on-chip hardware accelerators of the device and performs an RSA algorithm that specifies a public key and a private key ), and

  	The combination fails to disclose the second-decrypted data is a symmetric session key, wherein the other encryption engine is a code-based encryption scheme based on binary irreducible Goppa code in which a support set comprises rational functions with a degree of a denominator not greater than a degree of a Goppa polynomial.  
 	However, Pisek discloses wherein the data is a symmetric session key ( par 0098 ciphertext 805 are sent as secret key, i.e. a symmetric session key,  using secured key exchange and par 0100 receive the JSALC cyrptcoded/ Goppa code, data, as well, as the puncturing pattern can be kept secret ), wherein the encryption engine is a code-based encryption scheme based on binary irreducible Goppa code in which a support set comprises rational functions with a degree of a denominator not greater than a degree of a Goppa polynomial (par 0072 a public key cryptosystem by algebraic codes utilizing the same hardware used for error correction for security. All users in the system of REF8 share a set of common security parameters: n, k, t wherein there exist a binary irreducible Goppa code of length n=2.sup.m, i.e. not greater than…. for each irreducible polynomial, i.e. Goppa Polynomial..,  of degree t over GF(2′), wherein the dimension corresponds to a relationship k≧n−mt, and wherein the set of common security parameters are capable of correcting any pattern of t errors or less with rate R=k/n and  Applicant admitted on par 0014 discloses From coding theory it is well-known that ). 

 	Leclercq and Smith and Pisek are both considered to be analogous to the claimed invention because they are in the same field of encryption system. 
 	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leclercq to incorporate the teachings of Smith to incorporate the teaching of Pisek and provide a public key cryptosystem by algebraic codes utilizing the same hardware used for error correction for security. All users in the system of REF8 share a set of common security parameters: n, k, t wherein there exist a binary irreducible Goppa code of length n=2.sup.m, i.e. not greater than…. for each irreducible polynomial, i.e. Goppa Polynomial..,  of degree t over GF(2′) ( par 0072). 
 	Doing so would common security parameters are capable of correcting any pattern of errors or less with rate, thereby the encryption key is transferred between the transmitter  and receiver with minimum lose parameters of the encryption key over a secure channel.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Sudia US 2001/0050990 discloses 
    PNG
    media_image1.png
    505
    785
    media_image1.png
    Greyscale

0064] The recipient may decrypt the message using the recipient's private RSA key, which may be stored in encrypted form as described above, to recover the AES key 1330 and the signature 1332. The recipient may then decrypt the signature using the public RSA key of the caller. The signature may be verified by determining the SHA-1 hash 1334 of the AES key and comparing 1336 it to the decrypted signature. Assuming a match occurs between the computed signature and the decrypted signature, the recipient may respond by repeating each of the above steps taken by the caller after first generating 1340 a new AES key for use in the opposite direction 1342-1348. The recipient may then send 1215 a message 1350 including the encrypted AES key and the encrypted signature to the caller. If desired, the same AES key may be used in both.
    PNG
    media_image2.png
    508
    599
    media_image2.png
    Greyscale

 	Karne et al US 2009/0083766 discloses 0064, The recipient may decrypt the message using the recipient's private RSA key, which may be stored in encrypted form as described above, to recover the AES key 1330 and the signature 1332. The recipient may then decrypt the signature using the public RSA key of the caller. The signature may be verified by determining the SHA-1 hash 1334 of the AES key and comparing 1336 it to the decrypted signature. Assuming a match occurs between the computed signature and the decrypted signature, the recipient may respond by repeating each of the above steps taken by the caller after first generating 1340 a new AES key for use in the opposite direction 1342-1348. The recipient may then send 1215 a message 1350 including the encrypted AES key and the encrypted signature to the caller. If desired, the same AES key may be used in both directions.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496